Title: Mathew Carey to Thomas Jefferson, 4 February 1819
From: Carey, Mathew
To: Jefferson, Thomas


          
            
              Sir,
              Philada Feb. 4. 1819
            
            Your favour of the 29th ult. I have duly recd. It is now before me.
            The fifteen Dollars  enclosed are duly carried to your credit.
            The Religious Olive Branch is not yet fairly begun. I was diverted from it by the shameful attack on my Country in that horror-inspiring attack on my Country contained in novel Mandeville, which led me to undertake Vindiciæ Hibernicæ, which I shall publish in about a month. I enclose two half sheets as a sort of specimen.
            To the Religious Olive Branch I shall devote all my attention & energies, as soon as the Vindiciæ are published. I consider myself sacredly pledged to it, &, life spared, I shall certainly redeem the pledge.
            
              Your obt hble servt
              Mathew Carey
            
          
          
            PS. We are about to publish Baines, corrected and improved in 8vo
          
        